DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silkaitis (US 2016/0051751).
Regarding claim 1, Silkaitis discloses a fluid dispensing control unit (fig.1-22) comprising: an enclosure (housing of 14) at least one electronic circuitry processor (124) housed within the enclosure ([0065]) and configured to function as a web server ([0126]), at least one generic purpose input/output block housed within the enclosure and configured to connect to a fluid dispensing system device being a fluid valve, a meter, or a pump for controlling or metering dispensed fluid or for controlling the pump and/ or the fluid valve (see [0063]-[0065], and fig.4; lines 98 and 104 are connected to the dispensing ports of the pump in 14); and at least one web input/output block housed within the enclosure and configured to connect the web server to a web enabling remote control of the fluid dispensing control unit and the connected fluid dispensing system device via the web (see [0107], “A user access device such as a computer system 254 is remotely located from the MMU 12 and the medical device 14 and 
Regarding claim 2, Silkaitis discloses the electronic circuitry processor is configured to function as a further web server for the at least one generic input/output block for separately addressing the connected fluid dispensing system devices in the web ([0065], processor 124 performs the function of the medical device 14).  
Regarding claim 3, Silkaitis discloses the at least one generic purpose input/output block includes a plurality of generic purpose input/output blocks connected to the at least one electronic circuitry processor, each generic purpose input/output block configured to connect  to fluid dispensing system devices being a fluid valve, a meter, or a pump for controlling or metering the dispensed fluid or for controlling the pump and/or fluid valve, and wherein the at least one electronic circuitry processor is configured to form a separate Page 4 of 12 CORE/3512023.0506/166083185.13512023.0506 (LINI 9092.US) web server for each of the generic purpose input/output blocks for separately addressing the connected fluid dispensing system devices in the web ([0105]; “multiple separate and different medical devices 14”).

Regarding claim 4, Silkaitis discloses the at least one electronic circuitry processor is configured so that in the event that remote control of the fluid dispensing control unit via the web is not possible an automatic override function allows continued operation of the connected fluid dispensing system device locally via the fluid dispensing control unit (see [0098]; “activation of override”).
Regarding claim 8, Silkaitis discloses a printed circuit board supporting and connecting all electronic elements of the fluid dispensing control unit, including the at least one electronic circuitry processor and the at least one generic purpose input/output block (property of the processor and also see fig.4A).  
Regarding claim 12, Silkaitis discloses a fluid dispensing system central web server software installation that enables communication between a central web server and at least one fluid dispensing control unit via a web, and a computer connected to the web ([0065], [0126]), the fluid dispensing system central web server software installation comprising:  the at least one fluid dispensing control unit ([0089], [0121]; 12, 14) including: an enclosure (housing of 14), at least one processor (124) housed within the enclosure ([0065]) and configured to function as a web server ([0126]), at least one generic purpose input/output block being connected to the processor and configured to connect to a fluid dispensing system device being a fluid valve, meter, or pump for controlling or metering dispensed fluid or for controlling the pump and/or the fluid valve, (see [0063]-[0065], and fig.4; lines 98 and 104 are connected to the dispensing ports of the pump in 14); and at least one web input/output block being connected to the processor, the at least one web input/output block being housed within the enclosure and configured to connect the web server to the central web server via the web enabling 
Regarding claim 13, Silkaitis discloses the installation enables the connection of the central web server via the web with at least two groups of fluid dispensing control units, and wherein each of the two groups comprises at least one fluid dispensing control unit and at least one connected fluid dispensing system device (see fig.17, user 256 and computer 254 associated with two groups CCA#1 and CCA#2).
Regarding claim 14, Silkaitis discloses each of the two groups reflects a physical site being physically distanced from each other (via Rooms #301 and Room #101 and #102).  
Regarding claim 15, Silkaitis discloses the two groups are at the same physical location (see Room #101 and Room #102)).  
Regarding claim 16, Silkaitis discloses the installation enables a user (256) to be connected with the computer (254) and to have login credentials that work across the groups ([0123]).  
Regarding claim 18, Silkaitis discloses the installation enables a two tiered configuration hierarchy, one level on the groups and a system level above the groups ([0123], allowing a user to access databases and details based on “role and privilege”; therefore, there are at least two tiered groups).
Regarding claim 19, Silkaitis discloses the installation enables assigning users to the different levels ([0123], allowing a user to access databases and details based on “role and privilege”.
Regarding claim 20, Silkaitis discloses the installation comprises an interface to an enterprise resource planning system ([0124], “supervisor’s computer”).   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silkaitis (US 2016/0051751) in view of Greenberg (US 9,630,197).
Regarding claim 5, Silkaitis is silent in disclosing an LCD touch screen being connected to the electronic circuitry processor. However, Greenberg teaches the commonality of having an LCD touch screen (230) being connected to the electronic circuitry processor (210). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the touch screen of Silkaitis to a LCD one, in order to have the comfort of space and mobility.
Regarding claim 6, Silkaitis is silent in disclosing an EEPROM for storing data that must be retained through electrical supply power cycles. However, Greenberg teaches an EEPROM for storing data that must be retained through electrical supply power cycles (col 10, ll.5-12). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Greenberg with regard to EEPROM into the storing data device of Silkaitis, in order to have the control of retaining data as desired.
Regarding claim 7, Silkaitis is silent in disclosing the web input/output block includes an Ethernet connector. However, Greenberg teaches the web input/output block includes an Ethernet connector (col 10,11.55-56). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Greenberg with regard to Ethernet connector into the device of Silkaitis, in order to have an option of network wire connection.
Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silkaitis (US 2016/0051751).
Regarding claim 9, Silkaitis is silent in disclosing the enclosure includes at least two matching parts configured to be openable and closeable. However, Silkaitis teaches 
Regarding claim 17, Silkaitis is silent in disclosing the installation enables assigning users to different groups with the same or different roles dependent of the assigned groups. However, Silkaitis also teaches the installation enables a user (256) to be connected with the computer (254) and to have login credentials that work across the groups ([0123]); “the MMU 12 allows a user to access other views based on role and privilege” (see [0123]); and users can use the MMU 12 ([0056]). It appears that the processing unit of Silkaitis provides access to users in using a group of devices (see also fig.17). It is obvious each user is performing a given task of operating the device. Therefore, the term “assigning users” is an obvious step in programming the device as such the users perform their functions based on the their assigned groups that is not .	
 	Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silkaitis (US 2016/0051751) in view of Walker (US 2007/0271194).
 	Silkaitis is silent in disclosing the web is the World Wide Web. However, Walker teaches the web is the World Wide Web or a private intranet ([0085], [0083]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Walker with regard to interanet and www into the device of Silkaitis, in order to have an option of operating the device either locally/privately and or remotely.
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Applicants argues that the input/output device 87 of Silkaitis as cited in the non-final office action does not connect to a fluid dispensing system device being a fluid valve, a meter, or a pump. In view of the Applicants’ argument and claims amendment the above final office action is revised to address the Applicants’ concern with regard to the input and output device. Silkaitis discloses in paragraph [0063]-[0065], lines 98 and 104 are connected to the dispensing ports of the pump in 14. Further, paragraph [0107] cites “A user access device such as a computer system 254 is remotely located from the MMU 12 and the medical device 14 and communicates with the MMU 12 to permit a user 256 to activate the Monitor .
	Further Applicants argue that with regard to claims 9 and 17 the office action relies on the elements of an obvious matter of design choice. As cited in claim 9 in the above, Silkaitis teaches medical device (14) includes control units ([0061]) and shown in a housing that encompasses the device (see fig.4). Typically a device enclosure provides an access to the interior of the device in case of possible repair requirement. Since Applicants do not provide a specific critical advantage for having a two matching parts, a modification of the enclosure of Silkaitis from one part to two parts is a common practice and does not involve a novel inventive concept. Further regarding the installation enables assigning users to different groups with the same or different roles dependent of the assigned groups, as cited in claim 17 in the above, Silkaitis also teaches the installation enables a user (256) to be connected with the computer (254) and to have login credentials that work across the groups ([0123]); “the MMU 12 allows a user to access other views based on role and privilege” (see [0123]); and users can use the MMU 12 ([0056]). It appears that the processing unit of Silkaitis provides access to users in using a group of devices (see also fig.17). It is obvious each user is performing a given task of operating the device. Therefore, the term “assigning users” is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754